—Appeal from an order of the Supreme Court (Lewis, J.), entered December 20,1996 in Sara-toga County, which, inter alia, denied defendants’ cross motion for summary judgment on their third affirmative defense.
Based upon our review of the record as a whole, we are persuaded that Supreme Court properly denied defendants’ cross motion for summary judgment on their third affirmative defense. As for plaintiff’s request that this Court search the record and award him summary judgment on his breach of contract claim, the record plainly reveals numerous questions of fact regarding the parties’ oral partnership agreement and the extent to which, if any, it was modified. Accordingly, we cannot say that Supreme Court erred in denying the requested relief.
Mikoll, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, with costs.